DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 August 2022.
Applicant’s election without traverse of the invention of group II in the reply filed on 23 August 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0313946).
With respect to claim 5, Lee et al. discloses a power generation element (Fig 3) comprising: a vibration plate (item 12) that is formed to be deformable in a thickness direction and in which side surfaces in a longitudinal direction and a transverse direction intersecting with the thickness direction are exposed (Fig 3); a support unit (item 80) that is disposed from one end to the other end of the transverse direction in one end portion of the vibration plate in the longitudinal direction and supports the vibration plate (Fig 3); a piezoelectric unit (item 10) that is disposed in a portion of the vibration plate on an opposite side from the support unit side in the thickness direction (Fig 1) and generates power due to vibration of the vibration plate (Paragraph 17); and a weight unit (items 20 and 30) that is disposed from one end to the other end of the transverse direction in the other end portion of the vibration plate in the longitudinal direction (Fig 3)
With respect to claim 7, Lee et al. discloses the power generation element according to claim 5, wherein the weight unit includes a plurality of plate materials overlapping in the thickness direction (items 20 and 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Jun et al. (US 2013/0127295).
With respect to claim 6, Lee et al. discloses the power generation element according to claim 5.
Lee et al. does not disclose that a thickness of the vibration plate is greater than or equal to 10 µm and less than or equal to 100 µm.
Jun et al. teaches a piezoelectric power generation element in which a thickness of the vibration plate is greater than or equal to 10 µm and less than or equal to 100 µm (Paragraph 35).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the vibration plate thickness of Jun et al. with the power generation element of Lee et al. for the benefit of controlling the frequency response of the power generation element (Paragraph 35 of Jun et al.).
With respect to claim 9, Lee et al. discloses the power generation element according to claim 5, wherein the support unit and the weight unit are disposed on a surface of the vibration plate on an opposite side from the piezoelectric unit side in the thickness direction (Fig 3).
Lee et al. does not disclose a reinforcing unit that reinforces the vibration plate is disposed on a surface of the vibration plate between the support unit and the weight unit.
Jun et al. teaches a piezoelectric power generation element including a reinforcing unit (item 111) that reinforces the vibration plate is disposed on a surface of the vibration plate between the support unit and the weight unit (Fig 1B and 5).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the reinforcing unit of Jun et al. with the power generation element of Lee et al. for the benefit of better insulating the electrodes of the power generation element (Paragraph 46 of Jun et al.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Al Ahmad et al. (US 2016/0134204)
With respect to claim 8, Lee et al. discloses the power generation element according to claim 7.
Lee et al. does not disclose that the support unit includes a plurality of the plate materials overlapping in the thickness direction.
Al Ahmad et al. teaches a piezoelectric power generation element in which the support unit includes a plurality of the plate materials (items 32, 34, and 36) overlapping in the thickness direction (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the multi-layer support unit of Al Ahmad et al. with the power generation element of Lee et al. for the benefit of providing improved electrical isolation (Paragraph 17 of Al Ahmad et al.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Sasaki et al. (US 2009/0045700).
With respect to claim 10, Lee et al. discloses a power generation apparatus (Fig 3) comprising: the power generation element that comprises a vibration plate (item 12) that is formed to be deformable in a thickness direction and in which side surfaces in a longitudinal direction and a transverse direction intersecting with the thickness direction are exposed (Fig 3); a support unit (item 80) that is disposed from one end to the other end of the transverse direction in one end portion of the vibration plate in the longitudinal direction and supports the vibration plate (Fig 3); a piezoelectric unit (item 10) that is disposed in a portion of the vibration plate on an opposite side from the support unit side in the thickness direction and generates power due to vibration of the vibration plate (Fig 3); and a weight unit (items 20 and 30) that is disposed from one end to the other end of the transverse direction in the other end portion of the vibration plate in the longitudinal direction (Fig 3); a circuit substrate in which an attachment unit to which the support unit is attached is disposed (Figs 1-2); an accommodation member that is formed in a hollow box shape (Figs 1-2), is disposed in the circuit substrate, and accommodates the power generation element inside the accommodation member (Figs 1-2).
Lee et al. does not disclose a contact member that is accommodated between the power generation element and the circuit substrate inside the accommodation member and comes into contact with the vibration plate.
Sasaki et al. teaches a piezoelectric power generation element that includes a contact member (item 13) that is accommodated between the power generation element and the circuit substrate inside the accommodation member and comes into contact with the vibration plate (Paragraph 23).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the contact member of Sasaki et al. with the power generation element of Lee et al. for the benefit of providing a vibration transmission path (Paragraph 23 of Sasaki et al.) and reducing crack formation in the piezoelectric element (Paragraph 24 of Sasaki et al). 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the contact member is formed in a spherical shape and is arranged between the support unit and the weight unit, and a length of a diameter of the contact member is greater than a length of an interval between the circuit substrate and the weight unit” in combination with the remaining elements of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837